Citation Nr: 1627549	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include hypertension.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a skin disorder, to include acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Veteran seeks service connection for a heart disorder and a right shoulder disorder, both claimed to have been incurred in or caused by his service.  He further claims that service connection based on aggravation is warranted for a skin disorder, specifically acne that was noted on service entrance.  

In June 2014, the RO issued a statement of the case addressing the Veteran's claims for service connection for a heart disorder, a right shoulder disorder, and a skin disorder.  Since that time, additional VA medical evidence associated with the evidence of record shows ongoing treatment for relevant complaints.  As the Veteran has not submitted a waiver of RO consideration of this additional evidence, the RO must review the additional evidence received and issue a supplemental statement of the case adjudicating the Veteran's claims of entitlement to service connection for a heart disorder, a right shoulder disorder, and a skin disorder, to include on the basis of whether pre-existing acne was aggravated by service.  38 C.F.R. §§ 19.31, 20.1304 (2015).  

With regard to the Veteran's claim for service connection for a heart disorder, the evidence of record indicates that he had elevated blood pressure readings of 136/100 and 130/92 on two successive days in late February 1991, prior to his discharge from service in May 1991.  Post service treatment records as early as December 1998 show a diagnosis of hypertension and tachycardia.  A November 2004 VA examiner further opined that the diagnosed essential hypertension had its onset prior to his diagnosed diabetes mellitus.  Chest x-ray studies, as early as August 2015, indicate the heart size was slightly enlarged, with an associated impression of stable mild cardiomegaly in December 2015.  A medical opinion has yet to be obtained to address the nature and etiology of the diagnosed hypertension and cardiomegaly, which was diagnosed as early as 1998.  Remand is required so that the Veteran may be afforded a VA examination in connection with this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is remanded for the following action:  

1.  The Veteran must be afforded a VA examination by an appropriate medical professional to address whether a heart disorder, to include diagnosed hypertension, is related to his military service.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether the Veteran's current hypertension began during his period of active military service as evidenced by elevated blood pressure readings in February 1991, or alternatively, whether the current hypertension was is related to his military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include all evidence received into the record since June 2014.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

